     Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                   PageID.1     Page 1 of 8



                         THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

SCOTTSDALE INSURANCE COMPANY,                             )
                                                          )
                         Plaintiff,                       )     Case No.
                                                          )
v.                                                        )
                                                          )
ALTMAN MANAGEMENT COMPANY,                                )
                                                          )
                         Defendant.                       )

                       COMPLAINT FOR DECLARATORY JUDGMENT

         1.     Scottsdale Insurance Company brings this action to obtain a declaratory judgment

finding that the subject matter of the appraisal invoked by Altman Management Company (“Altman”)

is a coverage question that must be decided by this Court in this action, or in the alternative, finding

that Altman Management Company’s appointed appraiser, namely, its own public adjuster, is not

“disinterested,” as required by the terms of the operative insurance policy. No other court is capable,

at present, of affording Scottsdale the relief that it seeks.

                                      JURISDICTION AND VENUE

         2.     Plaintiff, SCOTTSDALE INSURANCE COMPANY (“Scottsdale”), is a corporation

organized under the laws of Ohio with its principal place of business in Scottsdale, Arizona.

         3.     Defendant, ALTMAN MANAGEMENT COMPANY (“Altman”), is a corporation

organized under the laws of Florida with its principal place of business in Boca Raton, Florida. At all

times relevant hereto, Altman was the manager of an apartment complex located at 1010 Eastlawn

Drive, Midland, Michigan 48642 (“Building”).

         4.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because: (a)

there is complete diversity of citizenship between Plaintiff, Scottsdale, on the one hand, and

Defendant, Altman, on the other hand, and (b) the amount in controversy well exceeds $75,000.



22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                      PageID.2      Page 2 of 8



        5.      Venue is appropriate under 28 U.S.C. § 1391(b)(2), as the Building where the subject

loss occurred, and the repair of which is the focal point of the dispute between Scottsdale and Altman,

is located within this District.

        6.      An actual justiciable controversy exists between Scottsdale, on the one hand, and

Altman, on the other hand, and by the terms and provisions of Rule 57 of the Federal Rules of Civil

Procedure and 28 U.S.C. §§ 2201 and 2202, this Court is invested with the power to declare the rights

and liabilities of the parties hereto and to grant such relief as it deems necessary and proper.

                                                POLICY

        7.      Scottsdale issued to Altman a commercial property insurance policy, No.

FXS0000732, effective February 1, 2017 to February 1, 2018 (“Policy”). The Policy provides, in

pertinent part, excess coverage for the Building. A true and correct copy of the Policy is attached

hereto as Exhibit A.

        8.      The Policy contains an appraisal provision that provides:

                23.      Appraisal

                         In case the Insured and this Insurer shall fail to agree as to the amount
                         of loss, then, on the written demand of either, each shall select a
                         competent and disinterested appraiser and notify the other of the
                         appraiser selected within Twenty (20) days of such demand. …

        9.      The Policy provides coverage for, in pertinent part:

                11.      Business Interruption

                         A.        Gross Earnings

                                   1.    Loss due to the necessary interruption of business
                                         conducted by the Insured, whether total or partial,
                                         including all interdependencies between or among
                                         companies owned or operated by the Insured, resulting
                                         from physical loss or damage insured herein and
                                         occurring during the term of this policy to real and/or
                                         personal property insured herein.

                                                    ***

                                                Page 2 of 8
22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                   PageID.3      Page 3 of 8




              14.    Rental Value and Rental Income

                     1.      This policy provides coverage for Loss of Rental Income
                             and/or Loss of Rental Value of the Insured caused by physical
                             loss or damage insured herein occurring during the term of this
                             policy to property and/or premises rented, leased or occupied
                             by the Insured and/or rented or leased by the Insured to
                             others.

                                              ***

                     5.      Period of Recovery: the length of time for which a loss may
                             be claimed under this provision shall be in accordance with the
                             loss provisions applicable under the Period of Recovery clause.

        10.   With respect to the Period of Recovery, the Policy provides:

              16.    Loss Provisions Applicable to Business Interruption – Gross
                     Earnings, Extra Expense, Rental Value)

                     A.      Period of Recovery

                             The length of time for which loss may be claimed is referred
                             to as the period of recovery and:

                             1.      shall commence with the date of such loss or damage
                                     and shall not be limited by the date of expiration of
                                     this policy;

                             2.      shall not exceed such length of time as would be
                                     required with the exercise of due diligence and dispatch
                                     to rebuild, repair, or replace the property that has been
                                     destroyed or damaged;

                                                   and

                             3.      such additional length of time to restore the Insured’s
                                     business to the condition that would have existed had
                                     no loss occurred, commencing with the later of the
                                     following dates:

                                     (a)     the date on which the liability of the Insurer for
                                             loss or damage would otherwise terminate; or

                                     (b)     the date on which repair, replacement or
                                             rebuilding of the property that has been


                                           Page 3 of 8
22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                     PageID.4      Page 4 of 8



                                                damaged is actually completed and the Insured
                                                has resumed normal operations.

                                        but in no event for more than the number of
                                        consecutive days as stated in the Limits of Liability
                                        clause of this policy thereafter said late commencement
                                        date;

                                                 ***

                                6.      The Period of Recovery shall not include any
                                        additional time required for making changes to the
                                        buildings, equipment or contents, regardless of the
                                        reason(s) for the changes, except as provided for in the
                                        Demolition and Increase Cost of Construction
                                        provision of the Additional Coverages section …

                                                 ***

                                THE LOSS TO THE BUILDING

        11.     On July 31, 2017, a fire occurred at the Building. Altman subsequently requested that

its three primary insurers, United Specialty Insurance Company, Interstate Fire and Casualty

Company, and Lloyd’s of London, provide coverage for the Building’s damage.

        12.     Shortly thereafter, Altman retained Globe Midwest Adjusters (“Globe”) as its public

adjuster for the loss. Bobby Levin is the Chairman and President of Globe.

        13.      J.S. Held, LLC (“J.S. Held”), the insurers’ consulting firm, initially estimated that

tenants could move back into the Building between April 22, 2018 and June 16, 2018. Altman did not

object to this estimate.

        14.     On or about March 29, 2018, when it became apparent that the primary insurers’ limits

of liability would ultimately be exhausted, Scottsdale was provided with notice of this loss.

        15.     On June 14, 2018, Scottsdale was provided an updated construction schedule by J.S.

Held, reflecting a period of restoration ending on April 28, 2019, approximately 21 months from the

date of loss. Altman did not object to this estimate either.



                                              Page 4 of 8
22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                       PageID.5   Page 5 of 8



        16.     On August 9, 2018, Altman submitted a proof of loss to Scottsdale in the amount of

$1,000,000 for lost rents and $142,852.86 for the actual cash value of repairs to the Building.

        17.     On August 29, 2018, Scottsdale made an advance payment of $50,000 for repairs, but

could not advance other payments until it received additional documentation substantiating the

reasonableness of claimed repairs.

        18.     On or about September 13, 2018, Scottsdale issued a $750,000 payment for Altman’s

lost rents.

        19.     By November 14, 2018, Altman had received payments from all of its insurers totaling

$8.5 million for repairs to the Building and $1.94 million in lost rents.

        20.     Substantial payments notwithstanding, Altman failed to commence construction on

the Building, due, at least in part, to its insistence on including building upgrades, which were above

minimum code requirements.

        21.     Scottsdale next paid Altman an additional $701,847.41 for lost rents in January 2019

and another $162,695.50 for building repairs in February 2019.

        22.     By a letter dated March 18, 2019, Scottsdale informed Altman that its period of

recovery would end on or before April 30, 2019. A true and correct copy of the letter is attached

hereto as Exhibit B.

                                          THE APPRAISAL

        23.     In a letter dated April 19, 2019, Altman demanded an appraisal concerning the amount

of business income and extra expense owed and the amount of time that constitutes the period of

recovery. A true and correct copy of the letter is attached hereto as Exhibit C.

        24.     In its letter, Altman contends that its delays in commencing construction were the

direct and proximate result of Scottsdale’s delay in agreeing to pay for the actual cash value and the

replacement cost value of the Building.


                                               Page 5 of 8
22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                     PageID.6     Page 6 of 8



        25.     Altman takes no responsibility for the delays in commencing construction as caused

by its insistence on building improvements.

        26.     Altman contends that Scottsdale’s alleged delays in making payments can extend the

“period of recovery” beyond what is set forth in Paragraph 2. of that Policy provision.

        27.     Altman selected Robert Levin of Globe as its appraiser, despite Mr. Levin having

advocated, as Altman’s agent and representative, against Altman’s insurers and the insurers’

consultants for almost two years and Mr. Levin having a financial incentive in the amount of Altman’s

recovery.

        28.     In a letter dated May 9, 2019, Scottsdale objected to Altman’s invocation of appraisal

based on there being no factual dispute concerning the length of time the repair of the Building should

have taken. Scottsdale explained instead that Altman’s contentions about its entitlement to ongoing

business income and extra expense payments presents a legal question of whether Altman’s period of

recovery can be extended, as a matter of law, based upon Scottsdale’s alleged delays in making

payments. A true and correct copy of the letter is attached hereto as Exhibit D.

        29.     Scottsdale also advised Altman that Mr. Levin is not a “disinterested” appraiser, as

required by the Policy.

                          COUNT I – DECLARATORY JUDGMENT

        30.     Scottsdale incorporates by reference paragraphs 1-29 above as if fully stated herein.

        31.     Pursuant to the Policy, either party may invoke the appraisal process when “the

Insured and this Insurer shall fail to agree as to the amount of loss.”

        32.     Whether Scottsdale’s actions can extend Altman’s period of recovery, as set forth in

the Policy, does not involve a calculation of “the amount of loss” and instead presents a purely legal

question reserved for the courts. There is no reason appraisers should interpret the language of the




                                               Page 6 of 8
22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19                     PageID.7      Page 7 of 8



Policy’s period of recovery provision and adjudge whether an insurer’s conduct may extend a period

of recovery beyond what would otherwise be a reasonable time to repair a building.

        33.     Even if Scottsdale delayed in agreeing to pay certain amounts for the repair of the

Building, that does not extend the period of recovery.

        34.     Pursuant to the Policy, Altman was required to name a “disinterested” appraiser.

        35.     However, given Mr. Levin’s contractual, economic, and historical relationship with

Altman, he does not qualify as a “disinterested” appraiser.



        WHEREFORE, Plaintiff SCOTTSDALE INSURANCE COMPANY respectfully requests

this Court enter a declaratory judgment in its favor and against defendant ALTMAN

MANAGEMENT COMPANY, declaring, adjudging, and decreeing as follows:

        A.      That the question of whether Altman’s period of recovery could be extended due to

Scottsdale’s alleged delay in agreeing to make payments is a legal question that is not within the scope

of the appraisal process;

        B.      That Altman incorrectly and improperly invoked the Policy’s appraisal provision,

which is hereby null and void;

        C.      That, as a matter of law, Scottsdale’s alleged delay in agreeing to make payments to

Altman cannot extend Altman’s period of recovery;

        D.      That Mr. Levin is not a “disinterested” appraiser as required by the Policy; and

        E.      That Scottsdale is entitled to such other and further relief as this Court deems

appropriate.




                                              Page 7 of 8
22897375.v2
  Case 1:19-cv-11405-TLL-PTM ECF No. 1 filed 05/10/19             PageID.8   Page 8 of 8



DATED: May 10, 2019                     Respectfully submitted,

                                        GOLDBERG SEGALLA, LLP

                                        By: /s/ Jonathan L. Schwartz
                                        Attorney for Scottsdale Insurance Company

Jonathan L. Schwartz (ARDC #6287338)
GOLDBERG SEGALLA LLP
Mailing Address:
P.O. Box 957
Buffalo, NY 14201
Physical Address:
222 W. Adams St., Suite 2250
Chicago, IL 60606
jschwartz@goldbergsegalla.com




                                       Page 8 of 8
22897375.v2
